Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure.
 The previous 102/103 rejections and overcomes by 1.132.
The previous restriction has withdrawn. Claims 1-11 have been rejoined.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-15 is(are) allowable over the closest prior art: Sipos et al. (US 20110282020).
Sipos (claims, abs., 18, 44, examples, tables) discloses a polymer comprising 2,5-furandicarboxylate acid reacted with a diol such as 1,4-butanediol (out of about 10 candidates) having an absorbance of below 0.05 (the same method as the claimed one) and a Mn as least 20k after solid polymerization (measured via styrene standard), overlapping with the claimed range.
However, the examiner agreed with the results of 1.132 showing Sipos’s polymer would not exhibit the claimed absorbance of at most 0.05 of claims 1 and 11.  The 1.132 defeated the inherency rationale applied for previous rejections.
Therefore, claims 1-15 is(are) allowable.


Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/SHANE FANG/Primary Examiner, Art Unit 1766